DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2021. Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 09/29/2021 is acknowledged.

Claim Interpretation
Claims 1-17 are directed towards an apparatus (i.e., laser processing apparatus). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over OBA et al. (US 8, 610, 030) in view of TAKEDA (JP 2003255426; of record, citations drawn to the translated version provided herewith).
As to claim 1: OBA discloses the claimed laser processing apparatus (column 3, lines 31-32; FIG. 1 – laser processing apparatus 1) comprising: a laser light source configured to emit a laser beam 
Though OBA fails to explicitly disclose the claimed first adapter located between the lens unit and the optical scanner and coupled to the lens unit; and a second adapter located between the first adapter and the optical scanner, the second adapter being coupled to the first adapter and the optical scanner. 
However, TAKEDA teaches an anti-vibration adapter to which a lens apparatus and camera apparatus can be easily positioned onto (abstract). TAKEDA further teaches a main body case 30 of the anti-vibration adapter 10 is formed in a box shape and the main body case 30 includes a front plate 32 (i.e., first adapter) and a rear plate 34 (i.e., second adapter) ([0012]; FIG. 2; FIG. 3). Moreover, TAKEDA teaches a hole 42 into which the bayonet mount 40 on the EFP lens 19 is inserted is formed at a substantially central portion of the central portion of the front plate 32 (i.e., first adapter coupled to the lens unit) ([0013]; FIG. 2; FIG. 5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to incorporate the anti-vibration adapter (i.e., first and second adapter) taught by TAKEDA into the laser processing device of OBA. TAKEDA recognizes doing so to be beneficial as the anti-vibration adapter is provided with a connecting portion with a lens device and a connecting portion with the camera (i.e., optical scanner) which facilitates easy optical axis positioning/adjusting of two components coupled to the anti-vibration adapter ([0005]-[0007]). 
As to claim 2: OBA and TAKEDA remain as applied above. OBA and TAKEDA further read on the claimed wherein the lens unit comprises: a lens; and a lens housing comprising a coupling portion and a 
As to claim 3: OBA and TAKEDA remain as applied above. OBA and TAKEDA further read on the claimed wherein the coupling portion has a first opening located along the path of the laser beam, and has screw threads at an outer surface thereof (see the rejection of claim 1 above; see [0013], FIG. 2 and FIG. 5 of TAKEDA). 
As to claim 4: OBA and TAKEDA remain as applied above. OBA and TAKEDA further read on the claimed wherein the first adapter has screw threads at an inner surface thereof and is configured to be screw-coupled to the coupling portion (see the rejection of claim 1 above; see [0013], FIG. 2 and FIG. 5 of TAKEDA). 
As to claim 5: OBA and TAKEDA remain as applied above. OBA and TAKEDA further read on the claimed wherein an outer diameter of the coupling portion is less than an outer diameter of the non-coupling portion (see the rejection of claim 1 above; see [0013], FIG. 2 and FIG. 5 of TAKEDA).
As to claim 17: OBA and TAKEDA remain as applied above. OBA and TAKEDA further read on the claimed wherein the lens unit comprises an F-theta lens unit that adjusts a focal length of the laser beam that is incident to the lens unit to a constant value (see the rejection of claim 1 above; see column 6, lines 41-65 of OBA). 

Allowable Subject Matter
Claims 6-16 are objected to, as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: a primary reason why it is deemed novel and non-obvious over the prior art record to have a second adapter .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: NAIKI (US 5,870,133) teaches a laser scanning device which displaces the distance between a laser light source and a collimator lens (column 2, lines 35-38), the laser scanning device having a lens barrel support member (column 2, lines 50-51; FIG. 9) relevant to adapter subject matter being claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743